Acquisition Agreement


Party A：Xi’an Huifeng Bio-Technic Inc.
Registered Address: 16B/F Ruixin Bldg, No.25 Gaoxin Road, Xi’an P.R.C.


Party B：Shangqiu Kexin Rutin Processing Ltd.  　
Registered Address: Yuanlou Cun Leima Town, Huaiyang District, Shangqiu City
P.R.C.


Based on the principle of equality and mutual benefit, Party A and B have
reached the following agreement (the “Agreement”):


Article 1, Party B agrees to transfer its 90% equity ownership unto Party A and
Party B will be the Party A’s wholly-controlling company.


Article 2, Based on the appraisal value of Party B which was appraised by a
third independent appraisal company, Party B agrees to maintain the minimal
$650,000 net income each year of 2010, 2011 and 2012 (“Maintainable Income”).
Party A agrees to pay $1,750,000 to Party B for the 90% equity ownership of
Party B.


Article 3, Party A and B agree that Party A shall purchase 90% of the equity of
Party B for $140,000 in cash and 2,300,000 shares of Huifeng Bio-Pharmaceutical
Technology Inc. (a U.S. corporation listed on OTCBB, stock symbol: HFGB.OB,
“HFGB”)'s common stock (on the basis of $0.7 per share of the HFGB’s stock
price).


Article 4, Party B agrees that 2,300,000 shares of HFGB common stock will be
restricted from selling for a period of one year.


Article 5, To support Party B reach its projected annual net income of $650,000
for the next three years, Party A agrees to loan $1,000,000 to Party B at an
annual interest rate of 10%. If Party B fails to achieve average projected
annual net income of $650,000 in the next two years, the annual interest rate
shall be adjusted to 20%.


Article 6, After the acquisition, the original operation principle of Party B
will continue to be in charge of its operation activities. Party A will
designate a financial principle to supervise financial affairs of Party B. Party
B agrees that Party A shall audit its annual financial report.


Article 7, Party B agrees to assist Party A in the transfer registration at
local CACI within one month since the execution of the agreement. Party A agrees
to complete the stock issuance to Party B within one month since the execution
of the agreement.
 

--------------------------------------------------------------------------------


 
Article 8, Both parties agree that this Agreement will be effective only if
Party A completes the wire of the cash consideration to Party B’s account.


Article 9, Party A and B agree to coordinate the staff adjustment after the
equity transfer registration so as to ensure the normal operation of the company
and conduct all work in the light of public company requirements.


Article 10, The parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty (30)
days after such dispute arises, each party have the right to institute legal
proceedings at its local court of law.


Article 11, This Agreement shall be effective upon the execution, each party
will hold one copy. This Agreement will be executed by their duly authorized
representatives as of the date below.


Party A：Xi’an Huifeng Bio-Technic Inc. (Seal)
By:Legal Representative(Signature): /s/ Jing’an Wang
Date: September 2, 2010


Party B: Shangqiu Kexin Rutin Processing Co., Ltd.(Seal)
By: Legal Representative(Signature): /s/ Xianyong Huang
Date: September 2, 2010
 

--------------------------------------------------------------------------------

